UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1012



CHRISTOPHER D. WAGSTAFF,

                                              Plaintiff - Appellant,

          versus


CITY OF DURHAM,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-01-615-1)


Submitted:   July 15, 2003                 Decided:   August 6, 2003


Before WILKINSON, WIDENER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Everett Robinson, ROBINSON LAW OFFICE, Rocky Mount, North
Carolina, for Appellant. Joel M. Craig, KENNON, CRAVER, BELO, CRAIG
& MCKEE, P.L.L.C., Durham, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher D. Wagstaff appeals the district court’s order

granting summary judgment to Defendant in this Title VII action

alleging race discrimination and retaliation. We have reviewed the

materials before us and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Wagstaff

v. City of Durham, No. CA-01-615-1 (M.D.N.C. Nov. 25, 2002).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2